DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-125947, filed on 24 June 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 22, 23 and 24 require the presence of a maleic acid-modified resin while the claims they depend on (claims 17, 18, 19 and 20 respectively) recite the maleic acid-modified resin as an optional component. It is unclear as to whether the recited ratios of claims 21-24 positively require that maleic acid-modified resin be present. include a combination of modified resins that does not include a maleic acid-modified resin (where the modified resin is only a dimer acid-modified resin).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP2001234444) in view of Yukihiro (JPH07189149).
	Regarding claim 9, Miyazaki teaches a method of manufacturing a tire comprising a vulcanization step of vulcanizing a green tire provided with a belt having at least one belt layer ([0015]), characterized in that the belt layer includes a steel cord formed by twisting a steel filament together with a resin filament having a softening point of 125oC or lower ([0031, 0015]). However, Miyazaki does not disclose that the resin filament includes at least an ionomer.
	Within the same art as Miyazaki, Yukihiro teaches the use of a metal wire twisted with a resin filament as method to protect the metal from rusting ([0006-7]. In particular, Yukihiro teaches the use of ionomers with resin filament ([0009]). One benefit of the ionomer is improved water shielding and gas barrier properties ([0009]).
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use ionomer as taught by Yukihiro with Miyazaki. One would have been motivated to do so to improve the protection afforded to the cord.
	Regarding claim 25, modified Miyazaki teaches all limitations of claim 9 as set forth above. Additionally, Miyazaki teaches that the method could produce a tire meant for heavy loads ([0024]). Examiner also notes that the limitation of the tire being meant for heavy loads is considered to be intended use and does not add additional structure or limitation to the manufacture of the tire.
Claims 10-12 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP2001234444) and Yukihiro (JPH07189149) in view of Tsou (US6966999) and Rodgers (Rubber Chemicals Vol. 11).
	Regarding claims 10, modified Miyazaki teaches all limitations of claim 9 as set forth above. However, modified Miyazaki does not teach that the resin filament includes 0.1 to 30 parts by mass of an inorganic filler with respect to 100 parts by mass of a resin component.
	Similar to Miyazaki, Tsou also teaches the use of thermoplastic resins in tires for protective purposes. In particular, Tsou teaches that is known in the art of rubber composition that for the resin filament could include an amount of inorganic filler such as carbon black in the range of 0.1 to 30 parts by mass with respect to 100 parts by mass of a resin component ([0030-1]). One benefit to the use of inorganic fillers such as carbon black, as noted by Rodgers, is to increase tear resistance of the compound (p. 627).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the inorganic filler taught by Tsou with modified Miyazaki. One would have been motivated to do so to increase the cord’s tear resistance, as noted by Rodgers.
	Regarding claim 11, modified Miyazaki teaches all limitations of claim 10 as set forth above. Additionally, Tsou also teaches that the inorganic filler could be a carbon black (p. 627).
	Regarding claim 12, modified Miyazaki teaches all limitations of claim 11 as set forth above. Additionally, Tsou also teaches that carbon black grade GPF would be a suitable for use in tires (p.627)
	Regarding claim 26, modified Miyazaki teaches all limitations of claim 10 as set forth above. Additionally, Miyazaki teaches that the method could produce a tire meant for heavy loads ([0024]). Examiner also notes that the limitation of the tire being meant for heavy loads is considered to be intended use and does not add additional structure or limitation to the manufacture of the tire.

	Regarding claim 28, modified Miyazaki teaches all limitations of claim 12 as set forth above. Additionally, Miyazaki teaches that the method could produce a tire meant for heavy loads ([0024]). Examiner also notes that the limitation of the tire being meant for heavy loads is considered to be intended use and does not add additional structure or limitation to the manufacture of the tire.
Claims 13, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP2001234444) and Yukihiro (JPH07189149) in view of Amamoto (US20140316023).
	Regarding claim 13, modified Miyazaki teaches all limitations of claim 9 as set forth above. However, modified Miyazaki does not teach that the resin filament further includes a resin modified with an acid anhydride.
	Similar to Miyazaki, Amamoto teaches the use of resins in tire manufacturing. In particular, Amamoto teaches that an resin for use in tires could include the use of resin modified by an acid anhydride ([0030]). One benefit to this use is an improvement of the rubber strength ([0030]).
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the acid anhydride modified resins taught by Amamoto with modified Miyazaki. One would have been motivated to do so to increase the strength of the material.
	Regarding claim 17, modified Miyazaki teaches all limitations of claim 13 as set forth above. Additionally, Amamoto also teaches that the modified resin could be a maleic acid-modified resin ([0030]).
	Regarding claim 21, modified Miyazaki teaches all limitations of claim 17 as set forth above. Additionally, Amamoto also teaches that the maleic acid-modified resin can be mixed in conjunction 
Claims 14-16, 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP2001234444), Yukihiro (JPH07189149), Tsou (US6966999) and Rodgers (Rubber Chemicals Vol. 11) in view of in view of Amamoto (US20140316023).
	Regarding claims 14, 15 and 16, modified Miyazaki teaches all limitations of claims 10, 11 and 12 (respectively) as set forth above. However, modified Miyazaki does not teach that the resin filament further includes a resin modified with an acid anhydride.
	Similar to Miyazaki, Amamoto teaches the use of resins in tire manufacturing. In particular, Amamoto teaches that a resin for use in tires could include the use of resin modified by an acid anhydride ([0030]). One benefit to this use is an improvement of the rubber strength ([0030]).
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the acid anhydride modified resins taught by Amamoto with modified Miyazaki. One would have been motivated to do so to increase the strength of the material.
	Regarding claims 18, 19 and 20, modified Miyazaki teaches all limitations of claims 14, 15 and 16 (respectively) as set forth above. Additionally, Amamoto also teaches that the modified resin could be a maleic acid-modified resin ([0030]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749